FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May , 2015 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X (FreeTranslation into English from the Original Previously Issued in Portuguese) Companhia Brasileira de Distribuição and subsidiaries Individual and Consolidated Interim Financial Information for the Quarter Ended March 31, 2015 and Report on Review of Interim Financial Information Deloitte Touche Tohmatsu Auditores Independentes (Convenience Translation into English from the Original Previously Issued in Portuguese) REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION To the Shareholders, Board of Directors and Management of Companhia Brasileira de Distribuição São Paulo - SP Introduction We have reviewed the accompanying individual and consolidated interim financial information of Companhia Brasileira de Distribuição (the “Company”), included in the Interim Financial Information Form (ITR), for the quarter ended March 31, 2015, which comprises the balance sheet as of March 31, 2015 and the related statements of income, comprehensive income, changes in shareholders’ equity and cash flows for the three-month period then ended, including the explanatory notes. The Company’s Management is responsible for the preparation of this individual and consolidated interim financial information in accordance with technical pronouncement CPC21(R1) - Interim Financial Information and the international standard IAS34 - Interim Financial Reporting, issued by the International Accounting Standards Board - IASB, as well as for the presentation of such information in accordance with the standards issued by the Brazilian Securities and Exchange Commission (CVM), applicable to the preparation of the Interim Financial Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international standards on review of interim financial information (NBCTR2410 and ISRE2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with standards on auditing and, consequently, does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual and consolidated interim financial information included in the Interim Financial Information (ITR) referred to above was not prepared, in all material respects, in accordance with technical pronouncement CPC21(R1) and international standard IAS34, applicable to the preparation of Interim Financial Information (ITR), and presented in accordance with the standards issued by CVM. Other matters Statements of value added We have also reviewed the individual and consolidated interim statements of value added (DVA) for the three-month period ended March 31, 2015, prepared under the responsibility of the Company’s Management, the presentation of which is required by the standards issued by CVM applicable to the preparation of Interim Financial Information (ITR) and considered as supplemental information for International Financial Reporting Standards - IFRS, which do not require the presentation of these statements. These statements were subject to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, consistently with the individual and consolidated interim financial information taken as a whole. The accompanying interim financial information has been translated into English for the convenience of readers outside Brazil São Paulo, May 7, 2015 DELOITTE TOUCHE TOHMATSU Edimar Facco Auditores Independentes EngagementPartner (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Companhia Brasileira de Distribuição Company Information Capital Composition 2 Cash Dividends 3 Individual Interim Financial Information Balance Sheet – Assets 4 Balance Sheet – Liabilities 5 Statement of Income 7 Statement of Comprehensive Income 8 Statement of Cash Flows 9 Statement of Changes in Shareholders’ Equity 1/1/2015 to 3/31/2015 10 1/1/2014 to 3/31/2014 11 Statement of Value Added 12 Consolidated Interim Financial Information Balance Sheet – Assets 13 Balance Sheet – Liabilities 14 Statement of Income 16 Statement of Comprehensive Income 17 Statement of Cash Flows 18 Statement of Changes in Shareholders’ Equity 1/1/2015 to 3/31/2015 19 1/1/2014 to 3/31/2014 20 Statement of Value Added 21 Comments on the Company`s Performance 22 Notes to the Interim Financial Information 46 Other information deemed as relevant by the Company 104 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Number of Shares (thousand) Current Quarter 03/31/2015 Share Capital Common 99,680 Preferred 165,635 Total 265,315 Treasury Shares Common - Preferred 233 Total 233 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per share (Reais/ share) Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Commom - 0.68899 Annual and Special Shareholders’ Meeting 4/24/2015 Dividend 4/25/2015 Preferred - 0.75789 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Commom - 0.13636 Board of Directors’ Meeting 5/7/2015 Dividend 5/28/2015 Preferred - 0.15000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Assets R$ (in millions) Code Description Current Quarter Previous Year 1 Total Assets 22,581,000 23,226,000 1.01 Current Assets 5,286,000 6,118,000 1.01.01 Cash and Cash Equivalents 1,985,000 2,923,000 1.01.03 Accounts Receivable 302,000 380,000 1.01.03.01 Trade Receivables 239,000 305,000 1.01.03.02 Other Receivables 63,000 75,000 1.01.04 Inventories 2,564,000 2,487,000 1.01.06 Recoverable Taxes 125,000 105,000 1.01.06.01 Current Recoverable Taxes 125,000 105,000 1.01.07 Prepaid Expenses 125,000 41,000 1.01.08 Other Current Assets 185,000 182,000 1.01.08.01 Noncurrent Assets Held for Sales 2,000 2,000 1.01.08.03 Other 183,000 180,000 1.02 Noncurrent Assets 17,295,000 17,108,000 1.02.01 Long-term Assets 1,375,000 1,373,000 1.02.01.03 Accounts Receivable 80,000 82,000 1.02.01.03.02 Other Receivables 80,000 82,000 1.02.01.06 Deferred Taxes 39,000 56,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 39,000 56,000 1.02.01.07 Prepaid Expenses 23,000 25,000 1.02.01.08 Receivables from Related Parties 355,000 398,000 1.02.01.08.01 Receivables from Associates 2,000 - 1.02.01.08.02 Receivables from Subsidiaries 312,000 358,000 1.02.01.08.04 Receivables from Other Related Parties 41,000 40,000 1.02.01.09 Other Noncurrent Assets 878,000 812,000 1.02.01.09.04 Recoverable Taxes 448,000 392,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 430,000 420,000 1.02.02 Investments 8,557,000 8,415,000 1.02.02.01 Investments in Associates and Subsidiaries 8,533,000 8,391,000 1.02.02.01.01 Investments in Associates 6,000 - 1.02.02.01.02 Investments in Subsidiaries 8,527,000 8,391,000 1.02.02.02 Investment properties 24,000 24,000 1.02.03 Property and Equipment, Net 6,168,000 6,125,000 1.02.03.01 Property and Equipment in Use 6,086,000 6,035,000 1.02.03.02 Leased Properties 24,000 25,000 1.02.03.03 In Progress 58,000 65,000 1.02.04 Intangible Assets 1,195,000 1,195,000 1.02.04.01 Intangible Assets 1,195,000 1,195,000 1.02.04.01.02 Intangible Assets 1,195,000 1,195,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in millions) Code Description Current Quarter Previous Year 2 Total Liabilities 22,581,000 23,226,000 2.01 Current Liabilities 7,961,000 8,825,000 2.01.01 Payroll and Related Taxes 367,000 335,000 2.01.01.01 Payroll Liabilities 52,000 60,000 2.01.01.02 Social Security Liabilities 315,000 275,000 2.01.02 Trade Payables 2,422,000 3,180,000 2.01.02.01 Local Trade Payables 2,332,000 3,113,000 2.01.02.02 Foreign Trade Payables 90,000 67,000 2.01.03 Taxes and Contributions Payable 123,000 183,000 2.01.03.01 Federal Tax Liabilities 109,000 160,000 2.01.03.01.01 Income Tax and Social Contribution 20,000 48,000 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 13,000 37,000 2.01.03.01.03 Taxes Payable in Installments 76,000 75,000 2.01.03.02 State Tax Liabilities 14,000 23,000 2.01.04 Borrowings and Financing 2,772,000 2,895,000 2.01.04.01 Borrowings and Financing 656,000 818,000 2.01.04.01.01 In Local Currency 483,000 770,000 2.01.04.01.02 In Foreign Currency 173,000 48,000 2.01.04.02 Debentures 2,090,000 2,052,000 2.01.04.03 Finance Lease 26,000 25,000 2.01.05 Other Liabilities 2,277,000 2,231,000 2.01.05.01 Payables to Related Parties 1,855,000 1,751,000 2.01.05.01.01 Debts with Associates - 11,000 2.01.05.01.02 Debts with Subsidiaries 1,828,000 1,720,000 2.01.05.01.03 Debts with Controlling Shareholders 27,000 20,000 2.01.05.02 Other 422,000 480,000 2.01.05.02.01 Dividends and Interest on Capital Payable 194,000 194,000 2.01.05.02.04 Utilities 2,000 2,000 2.01.05.02.05 Rent Payable 48,000 52,000 2.01.05.02.06 Advertisement Payable 25,000 39,000 2.01.05.02.07 Pass-through to Third Parties 8,000 8,000 2.01.05.02.08 Financing Related to Acquisition of Assets 31,000 80,000 2.01.05.02.09 Deferred Revenue 26,000 4,000 2.01.05.02.11 Other Payables 88,000 101,000 2.01.06 Provisions - 1,000 2.01.06.02 Other Provisions - 1,000 2.01.06.02.02 Provisions for Restructuring - 1,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Balance Sheet - Liabilities R$ (in millions) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 3,854,000 3,821,000 2.02.01 Borrowings and Financing 2,710,000 2,631,000 2.02.01.01 Borrowings and Financing 1,689,000 1,604,000 2.02.01.01.01 In Local Currency 961,000 965,000 2.02.01.01.02 In Foreign Currency 728,000 639,000 2.02.01.02 Debentures 896,000 896,000 2.02.01.03 Finance Lease 125,000 131,000 2.02.02 Other Liabilities 629,000 642,000 2.02.02.02 Other 629,000 642,000 2.02.02.02.03 Taxes Payable in Installments 609,000 617,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.07 Other Accounts Payable 16,000 17,000 2.02.04 Provisions 484,000 483,000 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 484,000 483,000 2.02.04.01.01 Tax Provisions 228,000 230,000 2.02.04.01.02 Social Security and Labor Provisions 173,000 168,000 2.02.04.01.04 Civil Provisions 83,000 85,000 2.02.06 Deferred Revenue 31,000 65,000 2.02.06.02 Deferred Revenue 31,000 65,000 2.03 Shareholders’ Equity 10,766,000 10,580,000 2.03.01 Share Capital 6,793,000 6,792,000 2.03.02 Capital Reserves 286,000 282,000 2.03.02.04 Options Granted 279,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,500,000 3,505,000 2.03.04.01 Legal Reserve 417,000 417,000 2.03.04.05 Earnings Retention Reserve 440,000 1,929,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with non-controlling interests 19,000 24,000 2.03.05 Retained Earnings/ Accumulated Losses 192,000 - 2.03.07 Cumulative Translation Adjustment (4,000) 2,000 2.03.08 Other Comprehensive Income (1,000) (1,000) (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Income R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Previous Period 01/01/2014 to 03/31/2014 3.01 Net Sales of Goods and/or Services 5,514,000 5,400,000 3.02 Cost of Goods Sold and/or Services Sold (4,072,000) (3,973,000) 3.03 Gross Profit 1,442,000 1,427,000 3.04 Operating Income/Expenses (1,066,000) (1,002,000) 3.04.01 Selling Expenses (943,000) (852,000) 3.04.02 General and Administrative Expenses (129,000) (136,000) 3.04.05 Other Operating Expenses (143,000) (137,000) 3.04.05.01 Depreciation/Amortization (117,000) (106,000) 3.04.05.02 Gain (Loss) on Disposal of Fixed Assets (3,000) (1,000) 3.04.05.03 Other Operating Expenses (23,000) (30,000) 3.04.06 Share of Profit of Subsidiaries and Associates 149,000 123,000 3.05 Profit before Financial Income (Expenses) and Taxes 376,000 425,000 3.06 Financial Income (Expenses) (168,000) (135,000) 3.06.01 Financial Income 72,000 61,000 3.06.02 Financial Expenses (240,000) (196,000) 3.07 Profit Before Income Tax and Social Contribution 208,000 290,000 3.08 Income Tax and Social Contribution (16,000) (46,000) 3.08.01 Current - (44,000) 3.08.02 Deferred (16,000) (2,000) 3.09 Net Income from Continued Operations 192,000 244,000 3.11 Net Income for the Period 192,000 244,000 3.99 Earnings per Share - (Reais/Share) - - 3.99.01 Basic Earnings per Share 3.99.01.01 Common 0.68141 0.86759 3.99.01.02 Preferred 0.74955 0.95435 3.99.02 Diluted Earnings per Share - - 3.99.02.01 Common 0.68099 0.86751 3.99.02.02 Preferred 0.74765 0.95202 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Comprehensive Income R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Previous Period 01/01/2014 to 03/31/2014 4.01 Net income for the Period 192,000 244,000 4.02 Other Comprehensive Income (6,000) - 4.02.01 Accumulative Translation Adjustment for the Period (6,000) - 4.03 Total Comprehensive Income for the Period 186,000 244,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Previous Period 01/01/2014 to 03/31/2014 6.01 Net Cash Provided by Operating Activities (502,000) (725,000) 6.01.01 Cash Provided by the Operations 381,000 409,000 6.01.01.01 Net Income for the Period 192,000 244,000 6.01.01.02 Deferred Income and Social Contribution Taxes (note 21) 16,000 2,000 6.01.01.03 Gain on Disposal of Fixed Assets 3,000 1,000 6.01.01.04 Depreciation/Amortization 128,000 116,000 6.01.01.05 Interest and Inflation Adjustments 189,000 150,000 6.01.01.06 Adjustment to Present Value (2,000) - 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (149,000) (123,000) 6.01.01.08 Provision for Risks (note 23) (10,000) 11,000 6.01.01.10 Share-based Payment 4,000 18,000 6.01.01.11 Allowance for Doubtful Accounts - (2,000) 6.01.01.13 Provision for Obsolescence/Breakage (note 10) (2,000) (5,000) 6.01.01.14 Deferred Revenue (note 23) (12,000) (3,000) 6.01.01.16 Other Operating Expenses 24,000 - 6.01.02 Changes in Assets and Liabilities (883,000) (1,134,000) 6.01.02.01 Accounts Receivable 66,000 71,000 6.01.02.02 Inventories (75,000) (323,000) 6.01.02.03 Recoverable Taxes (74,000) 45,000 6.01.02.04 Other Assets (71,000) (78,000) 6.01.02.05 Related Parties 127,000 (123,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (9,000) 4,000 6.01.02.07 Trade Payables (758,000) (510,000) 6.01.02.08 Payroll and Related Taxes 29,000 (72,000) 6.01.02.09 Taxes and Social Contributions Payable (78,000) (154,000) 6.01.02.10 Legal claims (5,000) (9,000) 6.01.02.11 Other Payables (35,000) 15,000 6.02 Net Cash Provided by (Used in) Investing Activities (230,000) (112,000) 6.02.02 Acquisition of Property and Equipment (note 15) (211,000) (95,000) 6.02.03 Increase in Intangible Assets (note 16) (27,000) (19,000) 6.02.04 Sales of Property and Equipment 8,000 2,000 6.03 Net Cash Provided by (Used in) Financing Activities (206,000) (680,000) 6.03.01 Capital Increase/Decrease 1,000 16,000 6.03.02 Borrowings 215,000 330,000 6.03.03 Payments (note 18) (418,000) (1,022,000) 6.03.06 Acquisition of Subsidiary - (4,000) 6.03.08 Transactions with Non-controlling Interest (4,000) - 6.05 Net Increase (Decrease) in Cash and Cash Equivalents (938,000) (1,517,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 2,923,000 2,851,000 6.05.02 Cash and Cash Equivalents at the End of the Period 1,985,000 1,334,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 03/31/2015 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other compreehensive income Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 5.04 Capital Transactions with Shareholders 1,000 4,000 - - - 5,000 5.04.01 Capital Increases 1,000 - 1,000 5.04.03 Options Granted - 3,000 - - - 3,000 5.04.09 Options Granted recognized in subsidiaries - 1,000 - - - 1,000 5.05 Total Comprehensive Income - - - 192,000 (6,000) 186,000 5.05.01 Net Income for the Period - - - 192,000 - 192,000 5.05.02 Other Comprehensive Income - (6,000) (6,000) 5.05.02.04 Cumulative Translation Adjustment - (6,000) (6,000) 5.06 Internal Changes of Shareholders’ Equity - - (5,000) - - (5,000) 5.06.05 Transactions with Non-controlling Interests - - (5,000) - - (5,000) 5.07 Closing Balance 6,793,000 286,000 3,500,000 192,000 (5,000) 10,766,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 03/31/2014 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserve Retained Earnings /Accumulated Losses Other compreehensive Income Shareholders' Equity 5.01 Opening Balance 6,764,000 233,000 2,486,000 - - 9,483,000 5.03 Adjusted Opening Balance 6,764,000 233,000 2,486,000 - - 9,483,000 5.04 Capital Transactions with Shareholders 15,000 18,000 - - - 33,000 5.04.01 Capital Increases 15,000 - 15,000 5.04.03 Options Granted - 18,000 - - - 18,000 5.05 Total Comprehensive Income - - - 244,000 - 244,000 5.05.01 Net Income for the Period - - - 244,000 - 244,000 5.06 Internal Changes of Shareholders’ Equity - - (4,000) - - (4,000) 5.06.05 Transactions with Non-controlling Interests - - (4,000) - - (4,000) 5.07 Closing Balance 6,779,000 251,000 2,482,000 244,000 - 9,756,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Individual Interim Financial Information / Statement of Value Added R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Current Period 01/01/2014 to 03/31/2014 7.01 Revenues 5,976,000 5,875,000 7.01.01 Sales of Goods, Products and Services 5,969,000 5,847,000 7.01.02 Other Revenues 7,000 26,000 7.01.04 Allowance for/Reversal of Doubtful Accounts - 2,000 7.02 Products Acquired from Third Parties (4,681,000) (4,628,000) 7.02.01 Costs of Products, Goods and Services Sold (4,160,000) (4,222,000) 7.02.02 Materials, Energy, Outsourced Services and Other (521,000) (406,000) 7.03 Gross Value Added 1,295,000 1,247,000 7.04 Retention (128,000) (116,000) 7.04.01 Depreciation and Amortization (128,000) (116,000) 7.05 Net Value Added Produced 1,167,000 1,131,000 7.06 Value Added Received in Transfer 221,000 184,000 7.06.01 Share of Profit of Subsidiaries and Associates 149,000 123,000 7.06.02 Financial Revenue 72,000 61,000 7.07 Total Value Added to Distribute 1,388,000 1,315,000 7.08 Distribution of Value Added 1,388,000 1,315,000 7.08.01 Personnel 618,000 532,000 7.08.01.01 Direct Compensation 434,000 377,000 7.08.01.02 Benefits 133,000 116,000 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 36,000 37,000 7.08.01.04 Other 15,000 2,000 7.08.02 Taxes, Fees and Contributions 212,000 223,000 7.08.02.01 Federal 133,000 165,000 7.08.02.02 State 48,000 32,000 7.08.02.03 Municipal 31,000 26,000 7.08.03 Value Distributed to Providers of Capital 366,000 316,000 7.08.03.01 Interest 240,000 197,000 7.08.03.02 Rentals 126,000 119,000 7.08.04 Value Distributed to Shareholders 192,000 244,000 7.08.04.03 Retained Earnings/ Accumulated Losses for the Period 192,000 244,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information /Balance Sheet - Assets R$ (in millions) Code Description Current Quarter Previous Year 1 Total Assets 43,127,000 45,500,000 1.01 Current Assets 21,297,000 24,133,000 1.01.01 Cash and Cash Equivalents 6,145,000 11,149,000 1.01.03 Accounts Receivable 4,882,000 3,505,000 1.01.03.01 Trade Receivables 4,582,000 3,210,000 1.01.03.02 Other Receivables 300,000 295,000 1.01.04 Inventories 8,936,000 8,405,000 1.01.06 Recoverable Taxes 865,000 808,000 1.01.06.01 Current Recoverable Taxes 865,000 808,000 1.01.07 Prepaid Expenses 257,000 130,000 1.01.08 Other Current Assets 212,000 136,000 1.01.08.01 Noncurrent Assets Held for Sales 21,000 22,000 1.01.08.03 Other 191,000 114,000 1.02 Noncurrent Assets 21,830,000 21,367,000 1.02.01 Long-term Assets 4,999,000 4,747,000 1.02.01.03 Accounts Receivable 722,000 741,000 1.02.01.03.01 Trade Receivables 86,000 105,000 1.02.01.03.02 Other Receivables 636,000 636,000 1.02.01.04 Inventories 172,000 172,000 1.02.01.06 Deferred Taxes 505,000 491,000 1.02.01.06.01 Deferred Income Tax and Social Contribution 505,000 491,000 1.02.01.07 Prepaid Expenses 37,000 37,000 1.02.01.08 Receivables from Related Parties 333,000 313,000 1.02.01.08.01 Receivables from Associates 13,000 8,000 1.02.01.08.04 Receivables from Other Related Parties 320,000 305,000 1.02.01.09 Other Noncurrent Assets 3,230,000 2,993,000 1.02.01.09.04 Recoverable Taxes 2,350,000 2,136,000 1.02.01.09.05 Restricted Deposits for Legal Proceedings 880,000 857,000 1.02.02 Investments 447,000 426,000 1.02.02.01 Investments in Associates 422,000 401,000 1.02.02.01.01 Investments in Associates 422,000 394,000 1.02.02.01.04 Investments in Other Interests - 7,000 1.02.02.02 Investments Property 25,000 25,000 1.02.03 Property and Equipment, Net 9,832,000 9,699,000 1.02.03.01 Property and Equipment in Use 9,641,000 9,459,000 1.02.03.02 Leased Properties 68,000 74,000 1.02.03.03 In Progress 123,000 166,000 1.02.04 Intangible Assets 6,552,000 6,495,000 1.02.04.01 Intangible Assets 6,552,000 6,495,000 1.02.04.01.02 Intangible Assets 6,552,000 6,495,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in millions) Code Description Current Quarter Previous Year 2 Total Liabilities 43,127,000 45,500,000 2.01 Current Liabilities 20,833,000 23,848,000 2.01.01 Payroll and Related Taxes 926,000 864,000 2.01.01.01 Payroll Liabilities 149,000 162,000 2.01.01.02 Social Security Liabilities 777,000 702,000 2.01.02 Trade Payables 10,999,000 13,322,000 2.01.02.01 Local Trade Payables 10,886,000 13,229,000 2.01.02.02 Foreign Trade Payables 113,000 93,000 2.01.03 Taxes and Contributions Payable 652,000 867,000 2.01.03.01 Federal Tax Liabilities 543,000 703,000 2.01.03.01.01 Income Tax and Social Contribution 49,000 161,000 2.01.03.01.02 Other (PIS, COFINS, IOF, INSS, Funrural) 418,000 467,000 2.01.03.01.03 Taxes Payable in Installments 76,000 75,000 2.01.03.02 State Tax Liabilities 102,000 153,000 2.01.03.03 Municipal Tax Liabilities 7,000 11,000 2.01.04 Borrowings and Financing 5,830,000 6,594,000 2.01.04.01 Borrowings and Financing 3,298,000 3,888,000 2.01.04.01.01 In Local Currency 3,111,000 3,828,000 2.01.04.01.02 In Foreign Currency 187,000 60,000 2.01.04.02 Debentures 2,498,000 2,672,000 2.01.04.03 Finance Lease 34,000 34,000 2.01.05 Other Liabilities 2,426,000 2,200,000 2.01.05.01 Payables to Related Parties 924,000 261,000 2.01.05.01.01 Debts with Associated Companies - 14,000 2.01.05.01.03 Debts with Controlling Shareholders 924,000 221,000 2.01.05.01.04 Debts with Others Related Parties - 26,000 2.01.05.02 Other 1,502,000 1,939,000 2.01.05.02.01 Dividends and Interest on Capital Payable 321,000 321,000 2.01.05.02.04 Utilities 12,000 10,000 2.01.05.02.05 Rent Payable 104,000 115,000 2.01.05.02.06 Advertisement Payable 64,000 94,000 2.01.05.02.07 Pass-through to Third Parties 322,000 429,000 2.01.05.02.08 Financing Related to Acquisition of Assets 37,000 98,000 2.01.05.02.09 Deferred revenue 236,000 214,000 2.01.05.02.11 Accounts Payable Related to Acquisition of Companies 75,000 73,000 2.01.05.02.12 Other Payables 331,000 585,000 2.01.06 Provisions - 1,000 2.01.06.02 Other Provisions - 1,000 2.01.06.02.02 Provisions for Restructuring - 1,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Balance Sheet - Liabilities R$ (in millions) Code Description Current Quarter Previous Year 2.02 Noncurrent Liabilities 7,577,000 7,170,000 2.02.01 Borrowings and Financing 3,532,000 3,134,000 2.02.01.01 Borrowings and Financing 2,414,000 2,009,000 2.02.01.01.01 In Local Currency 1,395,000 1,370,000 2.02.01.01.02 In Foreign Currency 1,019,000 639,000 2.02.01.02 Debentures 896,000 896,000 2.02.01.03 Finance Lease 222,000 229,000 2.02.02 Other Liabilities 717,000 725,000 2.02.02.02 Other 717,000 725,000 2.02.02.02.03 Taxes Payable in Installments 609,000 617,000 2.02.02.02.04 Payables Related to Acquisition of Companies 61,000 57,000 2.02.02.02.05 Financing Related to Acquisition of Assets 4,000 8,000 2.02.02.02.06 Pension Plan 8,000 7,000 2.02.02.02.07 Other Payables 35,000 36,000 2.02.03 Deferred Taxes 1,181,000 1,133,000 2.02.03.01 Income Tax and Social Contribution 1,181,000 1,133,000 2.02.04 Provisions 1,370,000 1,344,000 2.02.04.01 Tax, Social Security, Labor and Civil Provisions 1,370,000 1,344,000 2.02.04.01.01 Tax Provisions 597,000 589,000 2.02.04.01.02 Social Security and Labor Provisions 541,000 521,000 2.02.04.01.04 Civil Provisions 232,000 234,000 2.02.06 Deferred revenue 777,000 834,000 2.02.06.02 Deferred revenue 777,000 834,000 2.03 Consolidated Shareholders’ Equity 14,717,000 14,482,000 2.03.01 Share Capital 6,793,000 6,792,000 2.03.02 Capital Reserves 286,000 282,000 2.03.02.04 Options Granted 279,000 275,000 2.03.02.07 Capital Reserve 7,000 7,000 2.03.04 Earnings Reserve 3,500,000 3,505,000 2.03.04.01 Legal Reserve 417,000 417,000 2.03.04.05 Earnings Retention Reserve 440,000 1,929,000 2.03.04.10 Expansion Reserve 2,624,000 1,135,000 2.03.04.12 Transactions with Non-Controlling interests 19,000 24,000 2.03.05 Retained Earnings/ Accumulated Losses 192,000 - 2.03.07 Cumulative Translation Adjustment (4,000) 2,000 2.03.08 Other Comprehensive Income (1,000) (1,000) 2.03.09 Non-controlling Interests 3,951,000 3,902,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Income R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Previous Period 01/01/2014 to 03/31/2014 3.01 Net Sales from Goods and/or Services 17,237,000 15,009,000 3.02 Cost of Goods Sold and/or Services Sold (13,105,000) (11,261,000) 3.03 Gross Profit 4,132,000 3,748,000 3.04 Operating Income/Expenses (3,446,000) (2,916,000) 3.04.01 Selling Expenses (2,716,000) (2,372,000) 3.04.02 General and Administrative Expenses (459,000) (347,000) 3.04.05 Other Operating Expenses (299,000) (219,000) 3.04.05.01 Depreciation/Amortization (231,000) (191,000) 3.04.05.02 Income Related to Fixed Assets (15,000) (1,000) 3.04.05.03 Other Operating Expenses (53,000) (27,000) 3.04.06 Share of Profit of Subsidiaries and Associates 28,000 22,000 3.05 Profit before Financial Income (Expenses) and Taxes 686,000 832,000 3.06 Financial Income (Expenses), Net (281,000) (339,000) 3.06.01 Financial Income 216,000 179,000 3.06.02 Financial Expenses (497,000) (518,000) 3.07 Profit Before Income Tax and Social Contribution 405,000 493,000 3.08 Income tax and Social Contribution (153,000) (155,000) 3.08.01 Current (96,000) (121,000) 3.08.02 Deferred (57,000) (34,000) 3.09 Net Income from Continuing Operations 252,000 338,000 3.11 Consolidated Net Income for the Period 252,000 338,000 3.11.01 Attributable to Owners of the Company 192,000 244,000 3.11.02 Attributable to Non-controlling Interests 60,000 94,000 3.99 Earnings per Share - (Reais/Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common 0.68141 0.86759 3.99.01.02 Preferred 0.74955 0.95435 3.99.02 Diluted Earnings per Share 3.99.02.01 Common 0.68099 0.86751 3.99.02.02 Preferred 0.74765 0.95202 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Comprehensive Income R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Previous Period 01/01/2014 to 03/31/2014 4.01 Net Income for the Period 252,000 338,000 4.02 Other Comprehensive Income (16,000) - 4.02.01 Cumulative Translation adjustment (16,000) - 4.03 Total Comprehensive Income for the Period 236,000 338,000 4.03.01 Attributable to Owners of the Company 186,000 244,000 4.03.02 Attributable to Non-Controlling Interests 50,000 94,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Cash Flows - Indirect Method R$ (in millions) Code Description Year To Date Current Period 01/01/2015 to 03/31/2015 Year To Date Previous Period 01/01/2014 to 03/31/2014 6.01 Net Cash Provided by Operating Activities (4,639,000) (1,814,000) 6.01.01 Cash from Operations 1,018,000 1,030,000 6.01.01.01 Net Income for the Period 252,000 338,000 6.01.01.02 Deferred Income Tax and Social Contribution (note 21) 57,000 34,000 6.01.01.03 Gain on Disposal of Fixed Assets 15,000 1,000 6.01.01.04 Depreciation/Amortization 264,000 217,000 6.01.01.05 Interest and Inflation Adjustments 328,000 286,000 6.01.01.06 Adjustment to Present Value (1,000) - 6.01.01.07 Share of Profit (Loss) of Subsidiaries and Associates (note 13) (28,000) (22,000) 6.01.01.08 Provision for Risks (note 23) 52,000 43,000 6.01.01.10 Share-based Payment 5,000 18,000 6.01.01.11 Allowance for Doubtful Accounts 96,000 74,000 6.01.01.13 Provision for Obsolescence/breakage (7,000) (4,000) 6.01.01.14 Deferred revenue (note 25) (17,000) 45,000 6.01.01.15 Other Operating Expenses (note 29) 2,000 - 6.01.02 Changes in Assets and Liabilities (5,657,000) (2,844,000) 6.01.02.01 Accounts Receivable (1,411,000) 36,000 6.01.02.02 Inventories (460,000) (781,000) 6.01.02.03 Recoverable Taxes (263,000) 42,000 6.01.02.04 Other Assets (206,000) (274,000) 6.01.02.05 Related Parties (179,000) (2,000) 6.01.02.06 Restricted Deposits for Legal Proceeding (15,000) (23,000) 6.01.02.07 Trade Payables (2,447,000) (1,543,000) 6.01.02.08 Payroll and Related Taxes 59,000 (15,000) 6.01.02.09 Taxes and Social Contributions Payable (245,000) (287,000) 6.01.02.10 Legal Claims (66,000) (22,000) 6.01.02.11 Other Payables (405,000) 25,000 6.01.02.12 Deferred revenue (19,000) - 6.02 Net Cash Provided by (Used in) Investing Activities (479,000) (265,000) 6.02.02 Acquisition of Property and Equipment (note 15) (413,000) (235,000) 6.02.03 Increase in Intangible Assets (note 16) (103,000) (41,000) 6.02.04 Sales of Property and Equipment 30,000 11,000 6.02.05 Net Cash From Sale of Subsidiary 7,000 - 6.03 Net Cash Provided by Financing Activities 110,000 (938,000) 6.03.01 Capital Increase/Decrease 1,000 16,000 6.03.02 Borrowings 1,571,000 1,536,000 6.03.03 Payments (note 18) (2,209,000) (2,486,000) 6.03.05 Transactions with Noncontrolling Interests (4,000) - 6.03.06 Acquisition of Subsidiary (note 22) - (4,000) 6.03.08 Borrowings with Related Parties 751,000 - 6.04 Effects of Exchange Rate Changes on Cash and Cash Equivalents 4,000 - 6.05 Increase (Decrease) in Cash and Cash Equivalents (5,004,000) (3,017,000) 6.05.01 Cash and Cash Equivalents at the Beginning of the Period 11,149,000 8,367,000 6.05.02 Cash and Cash Equivalents at the End of the Period 6,145,000 5,350,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2015 to 03/31/2015 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other compreehensive Income Shareholders' Equity Non-Controlling Interest Consolidated Shareholders' Equity 5.01 Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 3,902,000 14,482,000 5.03 Adjusted Opening Balance 6,792,000 282,000 3,505,000 - 1,000 10,580,000 3,902,000 14,482,000 5.04 Capital Transactions with Shareholders 1,000 4,000 - - - 5,000 1,000 6,000 5.04.01 Capital Increases 1,000 - 1,000 - 1,000 5.04.03 Options Granted - 3,000 - - - 3,000 - 3,000 5.04.09 Options Granted Recognized in Subsidiaries - 1,000 - - - 1,000 1,000 2,000 5.05 Total Comprehensive Income - - - 192,000 (6,000) 186,000 50,000 236,000 5.05.01 Net Income for the Period - - - 192,000 - 192,000 60,000 252,000 5.05.02 Other Comprehensive Income - (6,000) (6,000) (10,000) (16,000) 5.05.02.04 Cumulative Translation Adjustment - (6,000) (6,000) (10,000) (16,000) 5.06 Internal Changes in Shareholders’ Equity - - (5,000) - - (5,000) (2,000) (7,000) 5.06.05 Transactions With Non-controlling interests - - (5,000) - - (5,000) (2,000) (7,000) 5.07 Closing Balance 6,793,000 286,000 3,500,000 192,000 (5,000) 10,766,000 3,951,000 14,717,000 (FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Interim Financial Information – March 31, 2015 – COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Consolidated Interim Financial Information / Statement of Changes in Shareholders' Equity 01/01/2014 to 03/31/2014 R$ (in millions) Code Description Share Capital Capital Reserves, Options Granted and Treasury Shares Earnings
